CURLEY, EJ.
¶ 41. {dissenting in part; concurring in part). As to Part I of the Majority's opinion, I respectfully dissent. Perhaps chafing under the unfortunate result that correct application of the Federal Railroad Safety Act would bring, the Majority has adopted a definition of "specific individual hazard" that would allow the Plaintiffs' lawsuit to proceed in state court. However, I cannot agree with the Majority's *406analysis because the "specific individual hazard" exception does not arise "unless and until there is imminent danger of the train colliding with the [approaching] vehicle." See Van Buren v. Burlington N. Santa Fe Ry. Co., 544 F. Supp. 2d 867, 880 (D. Neb. 2008). As Hightower v. Kansas City Southern Railway Co., 70 P.3d 835, 848 (Okla. 2003) explained, "[a] specific, individual hazard 'refers to a unique occurrence which could lead to a specific and imminent collision and not to allegedly dangerous conditions at a particular crossing.'" (citation omitted; emphasis in Hightower). The fact that a parade was scheduled during a time when a train would be passing by does not fit the definition; indeed, no court has ever found that a parade, by itself, gave rise to a specific, individual hazard. A parade that is scheduled at roughly the same date and time each year and that is well-known enough to draw a large crowd is not a "unique occurrence" — nor are baseball games, church fairs, or other similar events fitting this description. Rather, the parade in this case merely presented the potential for danger, see id., and no specific individual hazard arose until the van stopped on the tracks. Consequently, I would affirm the trial court's ruling on this issue.
¶ 42. As to Part II of the Majority's opinion, I concur. Summary judgment on the plaintiffs' claims arising from the train crew's response to the Partenfelders' van, once it was on the tracks, is premature.